Title: Destutt de Tracy to Thomas Jefferson, 24 December 1816
From: Destutt de Tracy, Antoine Louis Claude
To: Jefferson, Thomas


          
            
              Monsieur
              à Paris ce 24 Decembre 1816.
            
            Je viens de passer huit mois dans une campagne éloignée de près de cent lieux de la capitale. dans cette profonde Solitude, mes plaisirs habituels étaient les travaux de l’agriculture; mais mon plus grand bonheur a été d’y apprendre de vos nouvelles, & la continuation de la bonté extrême dont vous ne cessez de m’honorer. on m’y a envoyé une la copie de votre lettre du 17 mai dernier à Mr de Lafayette, & celle d’un autre lettre de vous daté du 3 août à Mr Dupont de nemours; Je ne puis vous exprimer ma vive reconnaissance; mais Je Suis reellement confus de toutes les peines que vous avez prises pour moi. Je n’oserais Jamais reve que mon faible ouvrage en fut
				digne, Si je n’avais le bonheur de voir que vous en êtes content; ce Sera toujours Son plus beau titre à mes yeux, & ma plus grande consolation du triste état où me reduit la perte totale de
				la
				vue, & l’affaiblissement de mes autres facultés. Je ne forme plus qu’un vœu c’est que vous vouliez bien vous déclarer publiquement mon traducteur, & Je le desire cette faveur encore plus pour le Succès de l’ouvrage que pour ma gloire. Si Je l’obtiens je dirai ensuite gaiement nunc dimittis. depuis mon retour ici J’ai eu l’honneur de voir une
				fois Mr Gallatin, qui a eu tant de bontés pour mon fils a Pétersbourg. J’ai eu bien du plaisir à causer avec lui de votre patrie, qui est l’exemple et l’espoir du genre humain. Je n’ai pas le courage de vous rien dire de la mienne, mais puisque Mr Gallatin veut bien permettre que mes lettres passent par lui, J’en profite, p avec empressement, pour vous renouveller les assurances de mon admiration, de ma reconnaissance & de mon respect:
            
              Tracy
            
          
          
            P.S. vous avez tant de bontés pour moi, Monsieur, que je prends la liberté de joindre à cette lettre, un petit manuscrit intitulé principes logiques ou recueil de faits relatifs à l’intelligence humaine. Je ne puis pas juger de ce que cela vaut, mais il me parait que c’est un abrégé utile de mes trois premiers volumes, & fort propre à faire connaître en assez peu de pages tout ce que je Sais des opérations de notre intelligence, de la Source de nos idées, de la maniere dont nous les formons, les exprimons & les combinons, de la cause pour nous de toute certitude & de toute erreur & de nos veritables moyens darriver à la verité, c’est la, ce me semble, la Seule veritable logique; toute celle qu’on nous donne ne prescrivant que des formes, et ne remontant jamais jusqu’aux principes. comme je n’espère pas que dans votre pays heureusement essentiellement actif, on accorde beaucoup d’attention à des recherches purement Spéculatives; je ne me flatte pas que malgré votre  importante protection, on prenne la peine de traduire ces trois premiers volumes qui forment mon traité de l’entendement, & encore moins qu’un libraire ose faire la speculation de les imprimer en français; je pense que ce petit écrit peut être un supplement utile, & même donner la curiosité de consulter l’ouvrage principal. d’ailleurs il renferme même quelques vues qui ne Sont pas dans celui là Je Soumets le tout à votre Jugement
            Avec la permission de Mr Gallatin Je joins encore ici un exemplaire imprimé de ce même quatrième volume dont vous avez le manuscrit, & pour la traduction duquel vous daignez prendre tant de peine. je desire d’autant plus que ce volume ci vous parvienne, qu’il me parait que les exemplaires que je vous en avais déjà envoyé ont éte perdus, & qu’il y a dans l’imprimé un commencement de mon tome cinquieme traitant de la morale que je crains qui ne Soit pas dans le manuscrit
            Je Serais bien curieux de Savoir Si jamais vous avez recu un petit écrit de moi Sur l’instruction publique, & un petit volume où mon nom n’est pas, contenant l’analyse du grand ouvrage de Mr Dupuis de l’académie des inscriptions Sur l’origine de tous les cultes. J’avoue que je tiens un peu à ces deux ouvrages; mais je n’ose pourtant vous les envoyer encore ci joint parce que je Sens que c’est aussi vous trop occuper de moi & de mes reveries. votre extrême bonté est ma Seule excuse.
          
         
          Editors’ Translation
          
            
              
                Sir
                Paris 24 December 1816.
              
              I have just spent eight months in the country nearly a hundred leagues from the capital. In this profound solitude, my habitual pleasures came from farming, but my greatest happiness was to receive news from you and hear of the great kindness with which you continue to honor me. The copies of your letter of 17 May to Mr. de Lafayette and that of 3 August from you to Mr. Du Pont de Nemours were sent to me. I cannot sufficiently express my deep gratitude, but I am really embarrassed by all the trouble you have taken for me. I would never have dreamed that my little book was worthy
			 of it, if I did not have the pleasure of knowing that you approve of it. In my eyes, that will always be its greatest merit and my biggest consolation for the sad situation to which the total loss
			 of
			 eyesight and the weakening of my other faculties reduce me. My only wish now is that you would be willing to declare yourself as my translator publicly, and I desire this favor even more for the
			 success
			 of the book than for my own glory. If I obtain it I will then merrily say nunc dimittis. Since my return here I have had the honor of once seeing Mr. Gallatin, who was so kind to my son in Saint Petersburg. I really enjoyed talking with him about your country, which is the model and hope for mankind. I lack the courage to tell you about mine, but as Mr. Gallatin is so kind as to allow my letters to be sent through him, I eagerly take advantage of this opportunity to renew to you the assurances of my admiration, gratitude, and  respect:
              
                Tracy
              
            
            
              P.S. You are so kind to me, Sir, that I take the liberty of enclosing in this letter a short manuscript entitled Principes Logiques, ou Recueil de Faits relatifs a l’Intelligence Humaine. I cannot judge its worth, but, in my opinion, it is a useful summary of my first three volumes and particularly well-suited to convey in just a few pages everything I know about the operation of our intelligence, the origin of our ideas, the manner in which we form, express, and combine them, the reason for all our certainties and errors, and our real means of arriving at the truth. It seems to me that this is the only true logic, as all those given to us hitherto prescribe nothing but forms and never go all the way back to first principles. As I do not expect that in your country, which, fortunately, is essentially active, people pay much attention to purely speculative research, I do not flatter myself that, despite your important endorsement, anyone will take the trouble of translating these first three volumes, which constitute my treatise on the understanding. I flatter myself even less that a bookstore owner will risk having them printed in French. I think this little book can be a useful supplement and may even arouse the readers’ curiosity to consult the main work.  Besides, it even contains a few opinions that are not in it. I submit the whole to your judgment
              With Mr. Gallatin’s permission, I also enclose herein a printed copy of the same fourth volume of which you have the manuscript and for the translation of which you condescended to take so much trouble. I desire this volume to reach you all the more, because I suspect that the copies I had already sent you were lost and the printed version contains the beginning of my fifth volume dealing with morality, which I fear is not included in the manuscript
              I would be very curious to know if you ever received a short piece written by me on public education and a small volume on which my name does not appear containing the analysis of the great work by Mr. Dupuis, of the Académie des Inscriptions, on the origin of all religions. I confess that I am a bit prejudiced in favor of these two works. I dare not send them to you with this letter, however, because I feel that that would be asking you to spend too much time on me and my daydreams. Your extreme kindness is my only excuse.
            
          
        